DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Remarks
The amendments and remarks filed on 06/01/2021 have been entered and considered.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The rejections and/or objections presented herein are the only rejections and/or objections currently outstanding.  Any previously presented objections or rejections that are not presented in this Office Action are withdrawn.  
Claims 16-21, 23-25, and 28-33 are pending.
Claim 16 is amended.
Claims 28-29 and 31 are withdrawn.
Claims 1-15, 22, and 26-27 are canceled.
Claims 16-21, 23-25, 30, and 32-33 have been examined on the merits.   

Priority
This application, U.S. Application number 15/450085, is a DIV of U.S. Application number 12/678,362 filed on 03/16/2010, now issued as US Patent No. 9624464, which is a national stage entry of International Application Number PCT/US2008/078587 filed on 10/02/2008, which claims for domestic priority under 35 U.S.C. 119(e) to provisional application No. 60/977,180 filed on 10/03/2007.

Rejections - Withdrawn
The rejection of Claims 16, 18-25, and 32-33 under 35 U.S.C. 103(a) as being unpatentable over Ogawa et al. in view of Kronenthal and Jacobson is withdrawn due to Examiner’s further consideration and Applicant’s persuasive arguments in the 06/01/2021 response (pages 6-7).  
  
Claim Rejections - 35 USC § 103
Claims 16, 21, 23, 25, and 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohashi et al. (US 6254845, 2001, of record), as evidenced by Feng et al. (Trans. Nonferrous Met. Soc. China, 2009, 19:228-234).
Ohashi et al. teach a preparation method, and a concentration agent comprising an amorphous, hollow spherical aluminosilicate particle/cluster, being used as adsorbents, deodorants, or catalyst carriers, and having a silicon to aluminum ratio at 0.5 - 5.0 (column 2/lines 1-14 and 37-53, column 1/lines 36-38, column 4/lines 16-17). The concentration agent of Ohashi et al. (i.e. amorphous, spheroidized aluminosilicate cluster particles) is formed from melted or softened silicate feed particles (column 4/lines 1-4).  The concentration agent of Ohashi et al. is inherently present in a container (i.e. a test container), since all agents (including those in Examples 1-3 of Ohashi et al.) are essentially in a container to make the disclosed procedures enabled. 
It is noted that a silicon/aluminum ratio of 0.5 - 5.0 taught by Ohashi et al. is convertible to an aluminum/silicon ratio of 0.2 – 2.0, which overlaps with the claimed metal/silicon ratios (less than or equal to 0.5 or 0.4) recited in claims 16 and 21, thus rendering the claimed ratios obvious. See MPEP 2144.05.
Regarding the limitation “an amorphous, spheroidized metal silicate in at least partially fused particulate form” recited in Claim 16, this limitation only requires the metal silicate to be partially or fully fused, but does not define specific surface or internal structure of the fused metal silicate. Ohashi et al. teach the amorphous, spheroidized aluminum silicate particles are combined/fused into cluster particles through the heat treatment (column 4/lines 1-4, column 2/lines 46-48). It appears that the cluster of Ohashi et al. is equivalent to the aluminum silicates in a fused particulate form, thus meeting the requirement of the limitation recited in the claim. Alternatively, even if there were a slight difference, the aluminum silicate of Ohashi et al. would be an obvious variant of the claimed metal silicate. It is noted that the techniques for forming silicate particulates by melting or softening silicate feed particles had been well established in the art (as evidenced by Ohashi et al. and Ogawa), modifying the aluminum silicate of Ohashi et al. through routine optimization for improving the concentration agent would be well within the purview of the skilled artisan having the cited reference before him/her as a guide.
Regarding the limitation “said concentration agent has a negative zeta potential at a pH of 7” recited in Claim 16, this limitation is directed to the properties, rather than the structures, of the claimed concentration agent. Although Ohashi et al. are silent about the zeta potential, the concentration agent (i.e. amorphous, spheroidized aluminosilicate) suggested by Ohashi et al. has all the structural limitations of the concentration agent recited in the claim. It is presumed that substances having substantially the same structures have substantially the same properties. Indeed, aluminosilicates have a negative zeta potential at a pH 7, according to the measurements performed in the literature, as evidenced by Feng et al., who measured the zeta potentials of three aluminosilicates in a wide pH range, and teach that the aluminosilicate are all negatively charged and have a negative zeta potential over a wide pH range including pH 7.0. See page 231, Fig. 3 (a) kaolinite; (b) Illite; (c) Pyrophyllite.  Thus, the teachings of Ohashi et al. meet the requirement of the claimed limitation recited in the claim 16.  
Please note - With respect to the instantly claimed “instructions”, please note that it is legally well established that printed matter (instructions for intended use) of a known/art-suggested composition (such as suggested by the cited references above) does not lend patentable distinction to such a composition, per se. That is, a prior art taught/suggested product, packaged with printed instructions to show its use, is not patentable - see, e.g., In re Haller, 73 USPQ 403 (CCPA 1947). Further, the claimed ingredients within such a composition as suggested by the cited references remain functional absent such instructions and therefore, no functional relationship exists between the instructions and the recited ingredients that would be given patentable weight - see, e.g., In re John Ngai and David Lin (Fed. Cir., 03-1524, 5/13/2004) and In re Gulack, 703 F.2d 1381 (Fed. Cir. 1983). Accordingly, this claim limitation (i.e., instructions for using the instantly claimed composition) has not been given any patentable weight.
Regarding Claim 33, Ohashi et al. teach the concentration agent is in a dispersion or suspension (column 4/lines 65-66, column 5/lines 61-62).   
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 16-18, 21, 23, 25, 30, and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohashi et al. (US 6254845, 2001, of record), as applied to Claims 16, 21, 23, 25, and 33, further in view of Masuda-Nishimura et al. (Letters in Applied Microbiology 2000, 30, 130–135; of record), Taylor et al. (J. Food Protection, 2005, 68: 225-232, cited in IDS), Yoshiyuki (JPH03251179, cited in IDS, 1994), and Geirnaert (US 4560660, 1985, cited in IDS).
The teachings of Ohashi et al. are described above. 
Ohashi et al. does not teach a component specifically used for bioluminescence detection assay or genetic detect assay. 
It would have been obvious to incorporate a specific bioluminescence-detection or genetic-detection assay component for the concentration agent suggested by Ohashi et al. for detecting or observing microorganisms adsorbed/immobilized by the concentration agent, because Ohashi et al. teach that their concentration agent is applied for adsorbing or immobilizing various substances, whose scope encompasses microorganisms. In addition, it had been well known in the art to use metal silicates to absorb/immobilize microorganisms, as supported by Geirnaert, who beneficially teaches using a concentration agent containing silicoaluminate for absorbing/fixing various microorganisms such as fungi, yeast and bacteria (e.g. E. coli) (abstract, column 1/lines 6-9, column 2/lines 39-40); and as supported by Yoshiyuki, who beneficially teaches using metal silicates (e.g. diatomite and talc) to absorb/fix bacteria, and determining the viability of the bacteria (abstract, and page 3). Furthermore, it had been well known in the art to detect or observe microorganisms or bacteria by a bioluminescence-detection or genetic-detection assay, as supported by Masuda-Nishimura et al., who teach a sensitive bioluminescence assay for -galactosidase (a well-known enzyme present in bacteria, yeast and fungi) using a luminescent substrate, D-luciferin-O-b-galactopyranoside (LuGal), wherein the sensitive bioluminescence assay is used for detection and observation of various bacteria (see Abstract and page 131). In further support, Taylor et al. teach performing PCR-based detection of immobilized bacteria (E. coli) by DNA extraction and PCR amplification (abstract, page 227). Thus, in view of the teachings of the prior art, it would have been obvious to include a component specifically used for the bioluminescence assay, DNA extraction, or PCR in the kit of Ohashi et al. for detection and observation of immobilized microorganism.  It is noted that, if not expressly taught, the adjustment of particular conventional working conditions (i.e. components for luminescence or genetic detection, microbe-adsorbing of the concentration agent) is deemed merely a matter of design choice, judicious selection, and routine optimization which is well within the purview of the skilled artisan having the cited reference before him/her as a guide.
Regarding Claim 18, it would have been obvious to place the concentration agent suggested by Ohashi et al. in a sterile and disposable container for adsorbing or detecting target microorganisms, so as to avoid microbial contaminations from the container and ascertain the accuracy of the detection. Furthermore, it is a common practice in the art to use a disposable container for performing biological and microbial tests, which simplifies the procedures and improves efficiency of the tests. 
 From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 16, 18-19, 21, 23, 25, and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohashi et al. (US 6254845, 2001, of record), as applied to Claims 16, 21, 23, 25, and 33, further in view of Fabisiewicz et al. (US Patent No. 4838429, 1989), Balzar et al. (US Patent No. 6036679, 2000), Kronenthal (US PGPUB 20060280801, of record).
The teachings of Ohashi et al. are described above. 
Ohashi et al. does not teach that the container is sterile and disposable, and that said kit comprises at least one pre-measured aliquot of said concentration agent in particulate form in at least one tear-open, sealed pouch.  However, Ohashi et al. teach that the concentration agent has a wide variety of commercial applications, such as adsorbents, detergents, and deodorants, and carriers. (column 6, lines 15-20). 
It would have been obvious to pack pre-measured aliquots of the silicoaluminate concentration agent of Ohashi et al. in particulate form in a tear-open and sealed pouch or sterile and disposable container for commercial sale or applications, because Ohashi et al. teach their silicoaluminate concentration agent in particulate form has a wide variety of commercial applications. Furthermore, it had been well known in the art to pack materials in pre-measured aliquots in a tear-open and sealed pouch, or a sterile and disposable container. In support, Fabisiewicz et al. teaches a sealed pouch for packing materials, the sealed pouch having easy-open tear strip means for tear-opening the sealed pouch (abstract, Fig. 1, Claim 1), such that the sealed pouch is tear-opened without using an implement such as knife and scissors, being suitable for packing sterile material (columns 1 and 2/background section). Further in support, Balzar et al. teach a disposable, tear-open, sealed pouch/wrap, which is individually wrapped with absorbent material and can be tear-opened through seals or at other locations (abstract, column 6/lines 9-16). Further in support, Kronenthal beneficially teaches an amorphous material in sterile packages that include deformable tubes such as toothpaste-type tubes, a collapsible tube such as those used in caulking applications, with an orifice shaped and sized to dispense any suitable shape onto the surface to be treated.  Kronenthal also teaches that the package may comprise an outer barrier as an overwrap, for example, a peelable blister pouch, and that packaging allows aseptic delivery to the sterile field (see paragraph 0104). It is noted that, if not expressly taught, the adjustment of pre-measured aliquots of the silicoaluminate concentration agent (based on the shape and size of the tear-open sealed pouch) is deemed merely a matter of design choice, judicious selection, and routine optimization which is well within the purview of the skilled artisan having the cited reference before him/her as a guide.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 16, 18-21, 23-25, and 32-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogawa et al.  (U.S. Patent 5,139,760; IDS reference, hereinafter “Ogawa”) in view of Kronenthal (US PGPUB 20060280801, of record). 
Ogawa discloses a concentration agent that comprises an amorphous metal silicate and that has a surface composition having a metal atom to silicon atom ratio of about 0.5 (see claim 1) (this renders the limitation “less than or equal to 0.5” to be obvious), and a testing container (i.e. stainless steel vessel; see column 17, line 1).  Ogawa discloses wherein said concentration agent comprises amorphous, spheroidized magnesium silicate (see claim 7).  Ogawa discloses wherein said concentration agent comprise microparticles having a particle size in the range of about 1 micrometer to about 100 micrometers (see claim 3).  Ogawa discloses wherein said concentration agent is formed from melted or softened silicate feed particles (see Examples 1 and 5).  Ogawa discloses wherein said concentration agent is in the form of a dispersion or a suspension in a liquid (i.e. toothpaste; see Example 11).  The concentration agent of Ogawa is in a container (same as testing container) since all agents are in a container.
Regarding the limitation “an amorphous, spheroidized metal silicate in at least partially fused particulate form” recited in Claim 16, Ogawa teaches an amorphous, spheroidized metal silicate formed from melted or softened silicate feed particles. Ogawa does not expressively teach that the formed metal silicate particle is at least partially fused. However, Ogawa uses very high temperatures, e.g. 800oC or 300-400oC (column 13/lines 1-7, column 8/lines 14-17), to fire the silicate feed particles for the formation of the amorphous, spheroidized metal silicate. It appears that the fire at such high temperatures is sufficient to at least partially fuse the metal silicate particles, as evidenced by Ohashi et al., who teach that heat treatment at 300-600oC fuses the feed particles and forms metal silicate clusters (column 4/lines 1-4). Thus, the teachings of Ogawa meet the requirement of the claimed limitation. Alternatively, even if there is a slight difference, the metal silicate particles of Ogawa would be an obvious variant of the claimed metal silicate. Examiner notes that the techniques for forming metal silicate particulates by melting or softening silicate feed particles had been well established in the art (as evidenced by Ogawa and Ohashi et al.), modifying the metal silicate of Ogawa at a sufficient high temperature through routine optimization for improving the concentration agent would be well within the purview of the skilled artisan having the cited reference before him/her as a guide.
Regarding the limitation “said concentration agent has a negative zeta potential at a pH of 7” recited in Claim 16, this limitation is directed to the properties, rather than structures, of the claimed concentration agent. Although Ogawa is silent about the zeta potential, the concentration agent suggested by Ogawa has all the structural limitations of the concentration agent recited in the base claim 16 as well as dependent claims 20 and 23-24. In the absence of evidence to the contrary, it is presumed that substances having substantially the same structures have substantially the same properties. Thus, the teachings of Ogawa meet the requirement of the claimed limitation.
Please also note - With respect to the instantly claimed “instructions”, please note that it is legally well established that printed matter (instructions for intended use) of a known/art-suggested composition (such as suggested by the cited references above) does not lend patentable distinction to such a composition, per se. That is, a prior art taught/suggested product, packaged with printed instructions to show its use, is not patentable - see, e.g., In re Haller, 73 USPQ 403 (CCPA 1947). Further, the claimed ingredients within such a composition as suggested by the cited references remain functional absent such instructions and therefore, no functional relationship exists between the instructions and the recited ingredients that would be given patentable weight - see, e.g., In re John Ngai and David Lin (Fed. Cir., 03-1524, 5/13/2004) and In re Gulack, 703 F.2d 1381 (Fed. Cir. 1983). Accordingly, this claim limitation (i.e., instructions for using the instantly claimed composition) has not been given any patentable weight.
Ogawa beneficially teaches a concentration agent that comprises an amorphous, spheroidized metal silicate (e.g. magnesium silicate) and that has a surface composition having a metal atom to silicon atom ratio of less than or equal to 0.5, and a testing container (i.e. stainless steel vessel).  Ogawa teaches wherein said concentration agent is formed from melted or softened silicate feed particles. Ogawa does not teach that the container is sterile and disposable.  Ogawa does not teach that said kit comprises at least one pre-measured aliquot of said concentration agent in particulate form in at least one tear-open, sealed pouch.  Ogawa does not teach that said surface composition has a metal atom to silicon atom ratio of less than or equal to 0.4.  
Kronenthal beneficially teaches an amorphous material in sterile packages that include deformable tubes such as toothpaste-type tubes, a collapsible tube such as those used in caulking applications, with an orifice shaped and sized to dispense any suitable shape onto the surface to be treated.  Kronenthal also teaches that the package may comprise an outer barrier as an overwrap, for example, a peelable blister pouch, and that packaging allows aseptic delivery to the sterile field. (see paragraph [0104]).  
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to have a concentration agent that comprises an amorphous spheroidized metal silicate and that has a surface composition having a metal atom to silicon atom ratio of less than or equal to 0.5 and a testing container based upon the beneficial teachings provided by Ogawa - as fully discussed above.  It would have been obvious to incorporate putting the compositions taught by Ogawa into a sterile container and at least one pre-measured aliquot of said concentration agent in particulate form in at least one tear-open, sealed pouch compositions taught by, based upon the beneficially teachings provided by Kronenthal –including to allow aseptic delivery of the package to the sterile field.  If not expressly taught, the adjustment of particular conventional working conditions (e.g., adjusting the metal atom to silicon ratio to less than or equal to 0.4 and at least partially fusing some of the amorphous metal silicate) is deemed merely a matter of design choice, judicious selection, and routine optimization which is well within the purview of the skilled artisan having the cited reference before him/her as a guide.  
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 16, 20-21, 23-25, 32-33 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-20 of US Patent No. 10240018.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons. 
Claims 1-20 of the ‘018 patent are directed in part to a concentration device comprising a sintered porous polymer matrix comprising at least one concentration agent that comprises an amorphous metal silicate and that has a surface composition having a metal atom to silicon atom ratio of less than or equal to 0.5, as determined by X-ray photoelectron spectroscopy (XPS), wherein about 75 to about 99 volume percent of the amorphous metal silicate is free of sharp corners or edges, wherein said metal 
is magnesium; wherein said surface composition has a metal atom to silicon atom ratio of less than or equal to 0.4 or 0.3; wherein said concentration agent has a negative zeta potential at a pH of 7, specifically in the range of about -9 millivolts to about -25 millivolts at a pH of 7; wherein said concentration agent comprises an amorphous metal silicate in at least partially fused particulate form and having a particle size in the range of 1 micrometer to 15 micrometers; wherein said concentration agent is amorphous, spheroidized magnesium silicate; and wherein said concentration agent comprises at least one particulate concentration agent embedded in or on the surface of the porous polymer matrix; wherein said concentration agent is shaped as solid spheres. 
 Regarding the limitation “(b) a testing container” recited in Claim 16, the claims of the ‘018 patent define that the claimed agent/device is a concentration agent/device. The concentration agent/device of the ‘018 patent is essentially in a container (testing container) to make the concentration procedures enabled. Thus, it would have been obvious to provide a testing container along with the concentration agent/device of the ‘018 patent.
Regarding Claim 33, in view of the fact that target materials to be concentrated are in a liquid solution, it would have been obvious to place the concentration agent/device of the ‘018 patent in a dispersion or suspension in a liquid.
Therefore, the kit of Claims 16, 20-21, 23-25, 32-33 of the instant application is deemed obvious over the concentration device of Claims 1-20 of US Patent No. 10240018.

Claims 16, 18-21, 23-25, 32-33 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-20 of US Patent No. 10240018, as applied to Claims 16, 20-21, 23-25, 32-33, further in view of Fabisiewicz et al. (US Patent No. 4838429, 1989), Balzar et al. (US Patent No. 6036679, 2000), Kronenthal (US PGPUB 20060280801, of record).
The subject matter of Claims 1-20 of US Patent No. 10240018 is described above.
The claims of the ‘018 patent do not define that the container is sterile and disposable, and that at least one pre-measured aliquot of said concentration agent in particulate form is in a tear-open, sealed pouch. 
It would have been obvious to pack pre-measured aliquots of the concentration agent/device of the ‘018 patent in particulate form in a tear-open and sealed pouch or a sterile and disposable container for storage and performing concentration procedures, because, it is a common practice in the art to pack materials in pre-measured aliquots in a tear-open and sealed pouch, or in a sterile and disposable container. In support, Fabisiewicz et al. teaches a sealed pouch, having easy-open tear strip means for tear-opening the sealed pouch (abstract, Fig. 1, Claim 1), such that sealed pouch is tear-opened without using an implement such as knife and scissors, being suitable for packing sterile material (columns 1 and 2/background section). Further in support, Balzar et al. teach a disposable, tear-open, sealed pouch/wrap, which is individually packed with absorbent material and can be tear-opened through seals or at other locations (abstract, column 6/lines 9-16). Further in support, Kronenthal beneficially teaches an amorphous material in sterile packages that include deformable tubes such as a toothpaste-type tubes, a collapsible tube such as those used in caulking applications, with an orifice shaped and sized to dispense any suitable shape onto the surface to be treated.  Kronenthal also teaches that the package may comprise an outer barrier as an overwrap, for example, a peelable blister pouch, and that packaging allows aseptic delivery to the sterile field (see paragraph [0104]).   
Therefore, in view the teachings of the prior art, the kit of Claims 16, 18-21, 23-25, 32-33 of the instant application is deemed obvious over the concentration device of Claims 1-20 of US Patent No. 10240018.

Response to Arguments
Applicant's arguments about the 103 rejection of Claims 16, 18-21, 23-25, 32 and 33 under 35 USC 103(a) over Ogawa in view of Kronenthal in the response filed on 06/01/2021 (page 5) have been fully considered, but they are moot because the ground of the rejection in this office action is different from that in the previous office action. Please see details in the 103 rejection described above (pages 10-13).   
 Applicant's arguments about the 103 rejections of Claims 16-17, 21, 23, 25, 30 and/or 33 under 35 USC 103(a) over Ohashi in the 06/01/2021 response (pages 8-9) have been fully considered, but they are moot because the ground of the rejections in this office action is different from that in the previous office action. Please see details in the 103 rejection described above (pages 3-6).   
In response to Applicant’s arguments in first paragraph of page 8 of the 06/01/2021 response, these arguments are based on the feature not recited in the claims. It is noted that the instant claims only require that the zeta potentials have a negative value, i.e. any value below zero, but not define a specific range for the negative zeta potentials, such as a range below that of an ordinary Talc.  There is no evidence to support that the claimed concentration agent has any surprised or unexpected characteristics when compared to those metal silicates in the prior art.   
  
Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/Qing Xu/

Patent Examiner
Art Unit 1653